DETAILED ACTION
Claim Status
The Examiner acknowledges the following:
Claims 1-4, 6-14 and 19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/22/2018. Claim 24 is directed to methods of treatment which is subject matter that is withdrawn per the restriction requirement mailed 02/22/2018. Examiner notes that these claims will be considered for rejoinder should the elected composition claims be found allowable. 
	Claims 15-18 and 20-23 and 25-26 are under current Examination. 
Applicant’s remarks/amendments filed on 11/30/2020 are acknowledged. The rejections are either reiterated or newly applied in view of the claim amendments and addition of new claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


New rejections necessitated by claim amendments and addition of new claims 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Silcock et al. (United States Patent 8058499) in view of Landau et al. (United States Patent Publication 2010/0143431).  
Claim 15 recites a bandaging material or patch, wherein 3the bandaging material or patch comprises an antimicrobial composition comprising metallic silver and metallic ruthenium and least one vitamin or at least one derivative of a vitamin, wherein the bandaging material or patch comprises a carrier material onto which the antimicrobial composition is applied, the carrier material being a tissue or a mesh, and wherein the bandaging material or patch further comprises an adhesive foil. Examiner interprets adhesive foil as being synonymous with adhesive sheet since the material of the adhesive foil is not defined. 
Silcock et al. teach adhesive sheets (i.e. adhesive foils) for wound dressings (i.e. a bandaging material) that adhere the dressing to a surface such as to the skin of a patient. The adhesive layer can comprise microporous polymer with skin compatible adhesive on one side, see detailed description at figure 1 and column 1, lines 45-58, column 2, lines 20-40. The wound dressing comprises a hydrogel which is attachable to the adhesive with an absorbent layer, see Figures 1-2, column 2, lines 40-68. The carrier material which is the antimicrobial agents including silver or drugs can adhere to the hydrogel, see figures 1-2 and column 2, lines 64-66 to column 3, lines 1-19 and column 4, lines 13-50. The absorbent layer to which antimicrobial can be applied (i.e. thus carrier material) can comprise a mesh given it can be made of fibers or a gauze, see column 2, lines 40-57.Since the absorbent layer contains the antimicrobial agent it is considered a carrier material for antimicrobial agent. 
	Silcock does not expressly teach that the antimicrobial composition of the bandaging material comprises metallic silver, metallic ruthenium and at least one 
However, Landau et al. teaches applying the ruthenium and vitamin coatings to devices or articles which can already contain silver, however does not expressly teach that the silver containing surface is a bandage having silver or that the composition comprises an adhesive foil and tissue or mesh carrier. Landau et al. teach coating compositions comprising ruthenium and a vitamin or vitamin derivative, see paragraph [0016]. The coating can be applied to silver containing surfaces of a device or article, or the device or article can first have a silver coating then application of a ruthenium and vitamin coating, see paragraph [0016] and [0018]. Examples of the vitamin include ascorbic acid, see paragraph [0020] and [0028]. Ruthenium allows for quicker release of silver ions and functions as an anchor point for bonding and complexing vitamins, see paragraphs [0016]-[0020]. According to Landau antimicrobial activity of the silver when combined with ruthenium and a vitamin leads to improved antimicrobial activity and faster and more efficient killing of microorganisms, ese paragraph [0020]-[0021] and [0032]-[0033].Landau et al. teach that the ruthenium coating can be controlled such that the silver surfaces can be in moisture contact with the environment through free surface areas, openings or spaces in the ruthenium coating. Furthermore, the ruthenium coating can coat the silver in clusters thus Landau suggests partial coatings of silver surfaces, see paragraphs [0023], [0026], [0028], [0032]-[0034]. According to Landau, the ruthenium provides a synergistic effect, see paragraph [0031] and [0036] and [0044]. 
It would have been prima facie obvious to provide the antimicrobial composition of Silcock with the antimicrobial ruthenium and silver coatings of Landau. 

There would have been a reasonable expectation of success because Silcock teaches that the wound dressing may contain antimicrobial compositions comprising silver and Landau’s antimicrobial compositions can be used to coat articles which can already contain silver.  The ruthenium coating can be configured to coat the silver in clusters thus Landau suggests partial coatings of silver surfaces, see paragraphs [0023], [0026], [0028], [0032]-[0034]. The ruthenium provides a synergistic effect, see paragraph [0031] and [0036] and [0044]. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Silcock et al. (United States Patent 8058499) in view of Landau et al. (United States Patent Publication 2010/0143431), as applied to claims 15,17-18 and 25-26 above, and further in view of Lengyel et al. (United States Patent 4,671,266).
Silcock et al. teaches that the wound dressing can be permeable, column 1 lines 30-40 and entire document. Silcock does not expressly state that the bandage material is permeable to gas or air. 
However, Lengyel et al. teach that air circulation is important property of bandages as an air permeable bandage allows moisture to evaporate and be carried by the circulation of air out through the bandage. An air permeable bandage further eliminates maceration of the skin (e.g. whitening and wrinkling of the skin due to prolonged exposure to moisture).  
prima facie obvious before the time of filing to provide the bandaging material of the modified Silcock as a gas and air permeable bandage material. 
	A person of ordinary skill in the art would have been motivated to do so given permeability is an important property of bandages as an air permeable bandage allows moisture to evaporate and be carried by the circulation of air out through the bandage and prevents skin maceration. 
	There would have been a reasonable expectation of success given the modified Silcock and Lengyel both teach the use of wound dressings.  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Silcock et al. (United States Patent 8058499) in view of Landau et al. (United States Patent Publication 2010/0143431) as applied to all claims 15, 17-18 and 25-26 above in view of Johns (United States Patent Publication 2008/0128054). 
The modified Silcock does not expressly teach that the antimicrobial comprises at least one silver wire or silver coated wire. 
	However, Johns teaches formation of fabric or woven structures including bandages which are made of wires comprising silver, see abstract and paragraphs [0001], [0011], [0029] and [0034]. The silver helps to impart antibacterial properties to the bandage, see paragraphs [0029] and [0034]. The material can be formed into porous matrices that are gas permeable, see paragraph [0034].Johns teaches that the silver containing composition can further include small amounts of indium to improve the 
	It would have been prima facie obvious before the time of filing to substitute the silver of  the ruthenium and ascorbic acid vitamin coating of the modified Silcock for a silver wire or a silver coated wire. 
	A person of ordinary skill in the art would have been motivated to do so as ruthenium and vitamin improve the antimicrobial activity when combined with silver and provide more efficient killing as suggested by Landau and the simple substitution of silver for silver wire or silver coated wires would have yielded predictable antimicrobial results. 
	There would have been a reasonable expectation of success given that the modified Silcock is to antimicrobial silver containing wound dressings and Johns teaches that silver wire provides antimicrobial properties when incorporated into bandages. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 


Claims 15-18 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 21-32 of U.S. Patent No. 9,701,848 in view of Silcock et al. (United States Patent 8058499, Johns (United States Patent Publication 2008/0128054) as applied to all claims above, and further in view of Lengyel et al. (United States Patent 4,671,266).
Both the instant claims and that of Patent ‘848 claim ruthenium, ascorbic acid and silver containing devices. Given Patent ‘848 teaches cluster like coatings, the coating is only covering part of the device. 
	The difference between Patent ‘848 and the instant claims is that the device of the instant claims is directed to bandages or patches which comprise a carrier mesh or tissue and adhesive foil, wherein the device of the instant claims can comprise silver wires which are coated. 
Silcock et al. teach adhesive films for wound dressings that adhere the dressing to a surface such as to the skin of a patient. The adhesive layer can comprise microporous polymer with skin compatible adhesive on one side, see detailed description at figure 1 and column 1, lines 45-58, column 2, lines 20-40. The wound dressing comprises a hydrogel which is attachable to the adhesive with an absorbent layer, see Figures 1-2, column 2, lines 40-68. The carrier material which is the antimicrobial agents or drugs can adhere to the hydrogel, see figures 1-2 and column 2, lines 64-66 to column 3, lines 1-19 and column 4, lines 13-50. The absorbent layer to which antimicrobial can be applied (i.e. thus carrier material) can comprise a mesh 
It would have been obvious to an ordinary skilled artisan to provide the antimicrobial coatings of Patent ‘848 with wound dressings having an adhesive foil as taught in Silcock to provide antimicrobial activity and treat wound healing as suggested in Silcock. The wound dressings can comprise an adhesive layer to adhere to surfaces including skin. 
Johns teaches formation of fabric or woven structures including bandages which are made of wires comprising silver, see abstract and paragraphs [0001], [0011], [0029] and [0034]. The silver helps to impart antibacterial properties to the bandage, see paragraphs [0029] and [0034]. The material can be formed into porous matrices that are gas permeable, see paragraph [0034].Johns teaches that the silver containing composition can further include small amounts of indium to improve the wettability, see paragraph [0015]. 
	It would have been prima facie obvious before the time of filing to provide the ruthenium and ascorbic acid vitamin coating of  the claims of Patent ‘848 on a silver wire bandage. 
	A person of ordinary skill in the art would have been motivated to do so as ruthenium and vitamin improve the antimicrobial activity when combined with silver and	Johns teaches devices which are made of silver wire materials includes bandages for imparting antimicrobial activity. 
The claims of Patent ‘848 does not expressly teach that the bandage material is 
However, Lengyel et al. teach that air circulation is important property of bandages as an air permeable bandage allows moisture to evaporate and be carried by the circulation of air out through the bandage. An air permeable bandage further eliminates maceration of the skin (e.g. whitening and wrinkling of the skin due to prolonged exposure to moisture). 
It would have been prima facie obvious before the time of filing to provide bandages following the claims of patent ‘848 which are made of a gas and air permeable bandage materials. 
	A person of ordinary skill in the art would have been motivated to do so given permeability is an important property of bandages as an air permeable bandage allows moisture to evaporate and be carried by the circulation of air out through the bandage and prevents skin maceration. 
	While Patent ‘848 does not claim an intended use for topical treatment of infections, such a recitation of an intended use does not impart patentability to the composition claims per MPEP 2111.02.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Landau et al. (United States Patent Publication 2010/0143431) in view of Pyykkö et al. (United States Patent Publication 2016/0206771)
, wherein the bandaging material or patch is wettable and/or comprises a material for retaining moisture and wherein the bandaging material or patch is used for topical treatment of skin infections, skin adnexa infections or mucosa infections. The fact that the bandaging material or patch is used for topical treatment of skin or mucosal infections is a recitation of the intended use of the claimed product which holds no patentable weight per MPEP 2111.02. It must be noted that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of the intended use, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  
	Landau et al. teach coating compositions comprising ruthenium and a vitamin or vitamin derivative, see paragraph [0016]. The coating can be applied to silver containing surfaces of a device or article, or the device or article can first have a silver coating then application of a ruthenium and vitamin coating, see paragraph [0016] and [0018]. Examples of the vitamin include ascorbic acid, see paragraph [0020] and [0028]. Ruthenium allows for quicker release of silver ions and functions as an anchor point for bonding and complexing vitamins, see paragraphs [0016]-[0020]. According to Landau antimicrobial activity of the silver when combined with ruthenium and a vitamin leads to improved antimicrobial activity and faster and more efficient killing of microorganisms, 
Landau et al. teaches applying the ruthenium and vitamin coatings to devices or articles which can already contain silver, however does not expressly teach that the silver containing surface is a bandage having silver wires wherein the bandage is wettable and comprises a material to retain moisture (i.e. a hydrogel).  
Pyykkö et al. teach antimicrobial wound dressing (i.e. bandage material) which contain silver wires, see abstract and paragraphs [0041]-[0042] and [0071] and paragraph [0089]. The dressing can comprise hydrogels and thus is capable of retaining moisture as the hydrogels are water absorbing, see paragraphs [0046], [0071], and claims 1-3 and 5. The dressing is wettable given it can be washed with tap water and dried, see paragraph [0022]. 
It would have been prima facie obvious before the time of filing to provide the ruthenium and ascorbic acid vitamin coating of Landau on the silver wire containing wettable hydrogel wound dressing of Pyykkö et al.
	A person of ordinary skill in the art would have been motivated to do so as ruthenium and vitamin coatings of Landau improve the antimicrobial activity when combined with silver and provide more efficient killing as suggested by Landau. 

	Regarding claim 21 wherein the bandaging material or patch is adapted for the topical treatment of infections caused by Herpes simplex virus, the Examiner notes that the recitation of an intended use of the claimed composition has little patentable weight. Given that the modified Landau teaches wound dressings they are adaptable to treat infections. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 21-32 of U.S. Patent No. 9,701,848 in view of Landau et al. (United States Patent Pyykkö et al. (United States Patent Publication Lengyel et al. (United States Patent 4,671,266).
Both the instant claims and that of Patent ‘848 claim ruthenium, ascorbic acid and silver containing devices. Given Patent ‘848 teaches cluster like coatings, the coating is only covering part of the device. 
	The difference between Patent ‘848 and the instant claims is that the device of the instant claims is directed to bandages or patches which are air permeable, and the device of the instant claims can comprise silver wires which are coated. 
Pyykkö et al. teach antimicrobial wound dressing (i.e. bandage material) which contain silver wires, see abstract and paragraphs [0041]-[0042] and [0071] and paragraph [0089]. The dressing can comprise hydrogels and thus is capable of retaining moisture as the hydrogels are water absorbing, see paragraphs [0046], [0071], and claims 1-3 and 5. The dressing is wettable given it can be washed with tap water and dried, see paragraph [0022]. 
	It would have been prima facie obvious before the time of filing to provide the ruthenium and ascorbic acid vitamin coating of  the claims of Patent ‘848 on a silver wire bandage. 
	A person of ordinary skill in the art would have been motivated to do so as ruthenium and vitamin improve the antimicrobial activity when combined with silver and		
There would have been a reasonable expectation of success given that Landau et al. teach that the ruthenium and vitamin can be used to coat devices or articles already containing silver. 

However, Lengyel et al. teach that air circulation is important property of bandages as an air permeable bandage allows moisture to evaporate and be carried by the circulation of air out through the bandage. An air permeable bandage further eliminates maceration of the skin (e.g. whitening and wrinkling of the skin due to prolonged exposure to moisture).  
It would have been prima facie obvious before the time of filing to provide bandages following the claims of patent ‘848 which are made of a gas and air permeable bandage materials. 
	A person of ordinary skill in the art would have been motivated to do so given permeability is an important property of bandages as an air permeable bandage allows moisture to evaporate and be carried by the circulation of air out through the bandage and prevents skin maceration.
	While Patent ‘848 does not claim an intended use for topical treatment of infections, such a recitation of an intended use does not impart patentability to the composition claims per MPEP 2111.02.

Response to Remarks
Applicants argue that Pyykkö et al. discloses wound dressing having two kinds of fibers one being coated with silver and the other being silver free and conferring properties of absorbance to the fibers. Applicants argue that that the wettable, water absorbing hydrogels would be replaced by ruthenium and ascorbic acid coated fibers. 
Examiner respectfully disagrees. There is no requirement in the instant claims that the mesh or fibers cannot have two kinds of fibers present making up the mesh. The coated fibers would be the antimicrobial ones discussed in Pyykkö et al.  Landau et al. teach that the ruthenium and vitamin can be used to coat devices or articles already containing silver. Here, Pyyko’s fabric contains fibers containing silver. The dressing of Pyykkö can comprise hydrogels and thus is capable of retaining moisture as the hydrogels are water absorbing, see paragraphs [0046], [0071], and claims 1-3 and 5. The silver and ruthenium as suggested by Landau coat silver containing devices and thus the silver containing wires Pyykkö et al. can comprise the ruthenium and vitamin. 
Applicants argue that claim 21 requires the bandaging material to be used for topical treatment of infections caused by Herpes simplex virus and should be given patentable weight and none of the bandages/patches of the cited art treat or are configure to treat these infections. 
In response, the Examiner respectfully submits that the composition of claim 21 recites an indented use of treating the Herpes simplex virus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the prior art uses bandages to treat wounds and has established 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive and the amendment to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/ Primary Examiner, Art Unit 1619